Citation Nr: 9913664	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-08 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to September 28, 1990, 
for a 100 percent (total) evaluation for schizophrenic 
reaction, paranoid type, with tension headaches and periodic 
depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
November 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which increased the veteran's evaluation 
for schizophrenia with tension headaches and periodic major 
depression to 50 percent and assigned an effective date of 
September 28, 1990, for such evaluation.  Thereafter, the 
veteran's evaluation was increased to 70 percent and then 100 
percent continuing the effective date of September 28, 1990.


FINDINGS OF FACT

1.  The veteran filed a claim for increase on November 30, 
1989.  In July 1990 the RO denied the claim.  The veteran 
subsequently filed a notice of disagreement and a statement 
of the case was issued; however, the veteran did not perfect 
his appeal.  

2.  A medical treatment record dated on September 28, 1990, 
is accepted as an informal claim for increase. 

3.  A formal claim for increase was received by the RO on 
August 28, 1991.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 
1990, for a 100 percent evaluation for schizophrenic 
reaction, paranoid type, with tension headaches and periodic 
depression, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§  3.157(b), 3.400(o)(2) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals a complicated factual and 
procedural history.  In sum, the evidence shows that in 
October 1950 the RO awarded the veteran service connection 
for anxiety reaction and assigned a 10 percent evaluation.  
Thereafter, the veteran's evaluation was increased to 70 
percent for schizophrenia in September 1953, decreased to 50 
percent in December 1956, and further decreased to 30 percent 
in April 1966.  In January 1967, the Board issued a decision 
which denied an evaluation in excess of 30 percent for 
schizophrenia.  The RO confirmed and continued this 30 
percent evaluation a number of times in subsequent years. 

On November 30, 1989, the RO received a letter from the 
veteran's representative at that time, the Disabled American 
Veterans (DAV) service organization, which requested that 
such letter be considered an "informal reopened claim for 
compensation" and indicated that more information would 
follow.  In December 1989, the RO contacted the veteran and 
requested additional evidence to support his claim for 
increase.  Thereafter, in April 1990, the veteran submitted a 
statement in support of claim in which he noted the December 
1989 request for medical evidence and indicated that he was 
seen at the St. Cloud VA Medical Center (VAMC).  The veteran 
requested that the RO obtain these medical records.  At this 
time, the veteran also requested service connection for 
headaches.  

In a letter dated in early May 1990, the RO requested that 
the veteran provide additional medical information regarding 
his claim of entitlement to service connection for headaches.  
Thereafter, in late May 1990, the RO received the outpatient 
treatment records from St. Cloud VAMC dated from May 1989 
through April 1990.  These records contained complaints of 
increasing headaches and worsening depression.  A July 1990 
rating decision awarded service connection for tension 
headaches as they could not be disassociated from the veteran 
service-connected psychopathology and continued the 30 
percent evaluation for schizophrenia with tension headaches.  
The veteran was notified of this decision on July 23, 1990.     

In November 1990, the veteran's DAV representative submitted 
the veteran's notice of disagreement with the July 1990 
rating decision, along with voluminous medical records to 
support the appeal.  Later that month, the RO issued another 
rating decision which noted that the veteran's claim was 
reopened on November 21, 1990, but found that no current 
medical evidence had been submitted to show that the 
veteran's nervous condition warranted an evaluation in excess 
of 30 percent.  A December 1990 statement of the case 
recognized that the veteran's claim for an increase for 
schizophrenia was received on November 30, 1989, but noted 
that the medical evidence of record did not support an 
evaluation in excess of 30 percent for schizophrenia.  The 
veteran did not file a substantive appeal within one year of 
notification of the July 1990 decision.

In August 1991, the veteran's DAV representative sent a 
letter to the RO which indicated the veteran's desire to 
"reopen his claim for entitlement to an increased 
evaluation."  It also was noted that the veteran had 
received treatment at the St. Cloud VA mental health clinic.  
In October 1991, the RO received VA mental health records 
dated from January to October 1991.  In December 1991, based 
on the recently submitted medical evidence, the RO issued a 
rating decision which continued the 30 percent evaluation for 
schizophrenia with related headaches.  In January 1992, the 
veteran was informed of this determination.

Later that month, additional medical records dated from 
October 1987 through December 1991 were received by the RO.  
Among these records was an outpatient treatment report dated 
on September 28, 1990, which noted depression and referred 
the veteran to the mental health clinic.  In February 1992, 
the veteran filed a notice of disagreement.  A statement of 
the case was issued in March 1992 and the veteran filed a 
substantive appeal in that same month.

During the long and complicated course of that appeal, a 
March 1997 rating decision increased the veteran's evaluation 
for schizophrenia with related headaches and depression to 50 
percent and assigned an effective date of September 28, 1990.  
The RO indicated that the evaluation of the veteran's 
service-connected psychiatric disability was in question 
since the veteran filed a claim for increase on August 28, 
1991.  Accordingly, the RO found that a September 28, 1990, 
treatment report of record was an informal claim perfected by 
the August 1991 formal claim.    

Subsequently, an April 1998 rating decision further increased 
the veteran's evaluation to 70 percent and continued the 
effective date of September 28, 1990, for such rating.  
Moreover, in July 1998, the Board increased the veteran's 
evaluation for schizophrenia with related headaches and 
depression to 100 percent.  In September 1998, the RO 
implemented the Board's determination and once again 
continued the effective date of September 28, 1990, for the 
total rating.

The veteran and his attorney now contend that an effective 
date earlier than September 28, 1990, is warranted for a 
total evaluation for schizophrenia with related headaches and 
depression.  Specifically, it is maintained that an informal 
claim was filed on November 8, 1989, and the date of that 
claim should be the effective date for the total rating.  

In support of this contention, the veteran's attorney notes 
that at the time the veteran filed the informal claim on 
November 8, 1989, he indicated that medical evidence would 
follow.  In response to a later request for medical evidence, 
the veteran in November 1990 advised the RO that he received 
treatment at a VA facility and further indicated that his 
response was a notice of disagreement (with the July 1990 
rating decision).  According to the veteran's attorney, the 
RO incorrectly issued a confirmed rating decision in November 
1990 which identified the November 1990 statement by the 
veteran as a reopened claim rather than as a notice of 
disagreement.  The attorney indicates that the RO should have 
issued a statement of the case instead of a confirmed rating 
decision.  

It further is noted that the effective date of September 28, 
1990, only is ten months from the date of the informal claim 
of November 8, 1989.  In addition, the veteran's attorney 
notes that medical evidence of record dated from May 1989 to 
June 1990 indicates that the veteran was seen for depression 
and anxiety throughout that period which falls within one 
year of the effective date assigned by the RO and covers the 
time period between the November 1989 informal claim and the 
informal claim of September 28, 1990, recognized by the RO.  
The attorney contends that each pertinent medical record 
submitted from May 1989 to June 1990 constituted an informal 
claim and as each claim falls within a one-year period, along 
with the November 1989 informal claim, the earliest date must 
be assigned as the effective date.  According to the 
veteran's attorney that date should be November 8, 1989.   

Under VA law and regulations, in order for benefits to be 
paid, a specific claim must be filed.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a) (1998).  When a claim for 
compensation has been filed, an informal request for increase 
will be accepted as a claim.  See 38 C.F.R. § 3.155(c) 
(1998).  Ordinarily, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution; if received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  Id.  Moreover, once a formal claim for compensation 
has been allowed, receipt of a report of examination will be 
accepted as an informal claim for increased benefits and the 
date of such examination will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b) (1998).  The 
commencing date of an award of increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date, 
otherwise the commencing date is the date of receipt of 
claim.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1998).

As noted above, the evidence of record indicates that the 
veteran filed a formal claim for benefits on November 30, 
1989 (not November 8, 1989, as claimed by the veteran's 
attorney).  Although the veteran described such claim at the 
time as an "informal" claim, it decidedly was a specific 
claim requesting an increase in benefits and, therefore, a 
formal claim.  Thereafter, the RO issued a rating decision in 
July 1990 which continued the 30 percent evaluation for 
schizophrenia with tension headaches and the veteran was 
notified of this decision on July 23, 1990.  As noted by the 
veteran's attorney, the veteran submitted a notice of 
disagreement with that rating decision in November 1990.  
However, even if the RO, as maintained by the veteran's 
attorney, incorrectly issued a confirmed rating decision in 
November 1990, rather than a statement of the case, such 
error was corrected in December 1990.  At that time, the RO 
issued a statement of the case and recognized that the 
veteran's claim for an increase for schizophrenia was 
received on November 30, 1989.  Most importantly, however, 
the record shows that the veteran did not file a substantive 
appeal within one year of notification of the July 1990 
rating decision and, therefore, that decision became final on 
July 23, 1991.  See 38 C.F.R. §§ 20.202, 20.302 (1998).

The RO appropriately noted that the veteran reopened his 
claim for increase on August 28, 1991.  As noted above, the 
commencing date of an award of increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date, 
otherwise the commencing date is the date of receipt of 
claim.  In addition, if a formal claim is received within one 
year of receipt of an informal claim it will be considered 
filed as of the date of receipt of the informal claim.  An 
examination report will be accepted as an informal claim.  
Accordingly, the RO appropriately reviewed the evidence of 
record to ascertain whether any medical evidence was received 
within one year prior to August 28, 1991, which could support 
an effective date earlier than the date of claim.  The RO 
correctly found that the earliest pertinent medical evidence 
of record dated within the one-year period from August 28, 
1990 to August 28, 1991, was dated on September 28, 1990.

As indicated, the veteran's attorney maintains that there is 
pertinent evidence of record dated from May 1989 to June 1990 
which falls within one year of the effective date assigned by 
the RO.  However, the Board notes that an informal claim 
cannot be perfected by another informal claim.  In this case, 
the date of claim is August 28, 1991.  Although it is 
possible to assign an effective date earlier than the date of 
claim when an informal claim has been filed within the prior 
one-year period, none of the medical evidence dated from May 
1989 to June 1990 falls within the one year period from 
August 28, 1990 to August 28, 1991.  Moreover, although a 
formal claim was filed in November 1989, which fell within 
one year of the medical evidence dated from May 1989 to June 
1990, a July 1990 determination regarding that claim became 
final when the veteran did not perfect his appeal.   

The Board notes that the veteran's reopening of his claim in 
August 1991 fell within one year of the confirmed rating 
decision issued in November 1990.  Although the veteran's 
attorney might argue that the August 1991 reopening was a 
notice of disagreement with the November 1990 rating 
decision, the Board must disagree with any such 
characterization.  The language in the August 1991 letter 
from the veteran's DAV representative was clear in its 
intention to reopen the claim rather than to disagree with 
any prior determination.     

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

ORDER

An effective earlier than September 28, 1990, for a 100 
percent (total) evaluation for schizophrenic reaction, 
paranoid type, with tension headaches and periodic 
depression, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

